 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 1 of 34 Page ID #:1



1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Haya Hilton, Individually
     and On Behalf of All Others Similarly Situated
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     HAYA HILTON, an individual, on               CASE NO.: 2:20-cv-04658
13   behalf of herself and all others similarly
     situated,
14                                                CLASS ACTION COMPLAINT FOR
                         Plaintiff,               DAMAGES AND INJUNCTIVE
15         vs.
                                                  RELIEF FOR:
16   PRETTYLITTLETHING.COM            USA
     INC., a Delaware corporation, BOOHOO         1. VIOLATION OF UNFAIR
17   GROUP PLC, a United Kingdom public           COMPETITION LAW (CAL. BUS.
     limited company, and DOES 1-100,             & PROF. CODE §§ 17200 et seq.)
18   inclusive.
                                                  2. VIOLATION OF FALSE
19
                                                  ADVERTISING LAW (CAL. BUS. &
                         Defendants.
20                                                PROF. CODE §§ 17500 et seq.)
21                                                3. VIOLATION OF CONSUMER
                                                  LEGAL REMEDIES ACT (CAL.
22                                                CIV. CODE §§ 1750 et seq.)
23                                                4. FRAUD (INTENTIONAL
24                                                MISREPRESENTATIONS)

25                                                5. FRAUDULENT
                                                  CONCEALMENT
26
                                                  6. UNJUST ENRICHMENT
27
                                                  DEMAND FOR JURY TRIAL
28


                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 2 of 34 Page ID #:2



1          Plaintiff Haya Hilton (“Plaintiff”), on behalf of herself and all others similarly
2    situated, hereby alleges as follows:
3                                      I.     BACKGROUND
4          1.     This action is brought against defendants Prettylittlething.com USA Inc. and
5    Boohoo Group PLC (collectively, “Defendants” or “PrettyLittleThing” or “PLT”) for their
6    false and deceptive pricing practices in connection with their sale of “PrettyLittleThing”
7    clothing,     accessories     and      other     items      on     their     U.S.      website,
8    https://www.prettylittlething.us. PLT does so by advertising fake and inflated original
9    prices to deceive customers into a false belief that the sale price is a deeply discounted
10   bargain price. For example, anyone visiting PLT’s site on a given day during a “GET 50%
11   OFF EVERYTHING SALE” who buys an item of clothing “on sale” for $20 based on an
12   original or reference price of $40 is being misled. This is deception because that item of
13   clothing has rarely, if ever, been sold in the recent past on the site for $40. Further, because
14   PLT’s website is the only channel through which “PrettyLittleThing” clothing is sold,
15   Defendants cannot justifiably claim that another retailer has sold that dress for $40. In
16   other words, PLT’s “sale” is not really a sale at all. It is a scam. All the reference prices
17   on PLT’s website are fake. They are not original, regular, retail, or former prices. They
18   are inflated prices posted to lure unsuspecting customers into jumping at a fake “bargain.”
19   That is, PLT engages in this deceptive advertising and pricing scheme to give customers
20   the false impression that they are getting a deal or bargain when in reality they are being
21   swindled by fake sales. As a result, customers are deceived into spending money they
22   otherwise would not have, purchasing items they otherwise would not have, and/or
23   spending more money for an item than they otherwise would have absent the deceptive
24   marketing. By this action, Plaintiff seeks to put an immediate end to PLT’s untruthful
25   marketing practices and recover restitution and damages on behalf of all persons who have
26   fallen victim to PLT’s sham sales by purchasing products on PLT’s website from May
27   2016 to the present.
28

                                                  1
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 3 of 34 Page ID #:3



 1                                         II.   PARTIES
 2         2.     Plaintiff Haya Hilton is a citizen of the State of California and resident of the
 3   County of Contra Costa.
 4         3.     Defendant Prettylittlething.com USA Inc. is a Delaware corporation and is
 5   headquartered in the County of Los Angeles within the State of California, where it has its
 6   principal place of business.
 7         4.     Defendant Boohoo Group PLC is a public limited company organized and
 8   existing under the laws of the United Kingdom. Boohoo Group PLC is the parent company
 9   of the online clothing brands boohoo, boohooMAN, PrettyLittleThing, Nasty Gal, Karen
10   Millen, Coast, and Miss Pap.
11         5.     The true names and capacities of defendants DOES 1 through 100, inclusive,
12   whether individual, plural, corporate, partnership, associate or otherwise, are not known to
13   Plaintiff, who therefore sues said defendants by such fictitious names. Plaintiff is informed
14   and believes and thereon alleges that each of the defendants designated herein as DOE is
15   in some manner responsible for the acts and occurrences set forth herein. Plaintiff will
16   seek leave of court to amend this Complaint to show the true names and capacities of
17   defendants DOES 1 through 100, inclusive, as well as the manner in which each DOE
18   defendant is responsible, when the same have been ascertained.
19         6.     Plaintiff is informed and believes, and upon such basis alleges, that at all times
20   herein mentioned, each of the Defendants herein was an agent, servant, employee, co-
21   conspirator, partner, joint venturer, wholly owned and controlled subsidiary and/or alter
22   ego of each of the remaining Defendants, and was at all times acting within the course and
23   scope of said agency, service, employment, conspiracy, partnership and/or joint venture.
24         7.     Defendants, and each of them, aided and abetted, encouraged and rendered
25   substantial assistance in accomplishing the wrongful conduct and their wrongful goals and
26` other wrongdoing complained of herein. In taking action, as particularized herein, to aid
27   and abet and substantially assist the commission of these wrongful acts and other
28   wrongdoings complained of, each of the Defendants acted with an awareness of its primary
                                                 -2-
                                      CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 4 of 34 Page ID #:4



 1   wrongdoing and realized that its conduct would substantially assist the accomplishment of
 2   the wrongful conduct, wrongful goals, and wrongdoing.
 3         8.     Prettylittlething.com USA Inc., Boohoo Group PLC, and DOES 1-100 shall
 4   together be referred to hereafter as “Defendants” or “PrettyLittleThing” or “PLT.”
 5                             III.   JURISDICTION AND VENUE
 6         9.     This Court has subject matter jurisdiction over this action pursuant to the Class
 7   Action Fairness Act of 2005 and 28 U.S.C. § 1332 because the total matter in controversy
 8   exceeds $5 Million and there are over 100 members of the proposed class. Further, at least
 9   one member of the proposed class is a citizen of a State within the United States and at
10   least one defendant is the citizen or subject of a foreign state.
11         10.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part
12   of the events or omissions giving rise to the claim occurred in this judicial district. Venue
13   is also proper pursuant to 28 U.S.C. § 1391(b)(1), (c)(2), and (c)(3) because Defendants
14   are subject to the Court’s personal jurisdiction in this judicial district, and because one of
15   the defendants resides in this judicial district while the other defendant is not resident in
16   the United States.
17                              IV.    GENERAL ALLEGATIONS
18         A.     Company Background
19         11.    Upon information and belief, PLT launched in 2012 and is in the business of
20   marketing and selling “PrettyLittleThing” clothing and accessories on the Internet.
21   Defendants exclusively sell their clothing and accessories online. Defendants’ marketing
22   emphasizes their bargains and their vast online presence, including millions of followers
23   on social media.
24         12.    Upon information and belief, PLT’s online store for United States
25   customers—found at https://www.prettylittlething.us—was launched in 2016 and PLT
26` began selling products to customers in the United States through its online store by at least
27   that year.
28         13.    PLT offers customers “PrettyLittleThing” apparel and accessories for women,

                                                  -3-
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 5 of 34 Page ID #:5



1    including, among other items, dresses, tops, jeans, jewelry, workout gear, sleepwear,
2    swimwear, and shoes.         As noted, because Defendants sell their “PrettyLittleThing”
3    products (i.e., “PrettyLittleThing”-branded items or items made primarily for Defendants
4    containing other branding) on their website, there is no other regular price or market price
5    for the products they sell other than the price on the company’s own website.
6          B.     PrettyLittleThings’ False and Deceptive Pricing Scheme
7          14.    Unfortunately, Defendants’ business model relies on deceiving customers
8    with fake sales. On a typical day, PLT prominently displays on its landing page, its product
9    pages, and/or both some form of a sale where all products or a select grouping of products
10   are supposedly discounted by a specified percentage—for example, 40, 50, or 60% off. All
11   or nearly all PLT products on the site are represented as being discounted by the specified
12   percentage discount from a substantially higher original or reference price, which is
13   prominently displayed to the customer as being the supposed original price (hereafter, the
14   “Reference Price”); by doing this, Defendants convey to customers that the product had
15   previously sold in the recent past at the Reference Price, but is being sold to the customer
16   at a substantial discount.
17         15.    However, this Reference Price in the “sale” is almost always, if not always, a
18   falsely inflated price because PLT rarely, if ever, sells its items at the Reference Price. The
19   only purpose of the Reference Price is to mislead customers into believing that the
20   displayed Reference Price is an original, regular, retail, and/or former price at which PLT
21   usually sells the item or previously sold the item in the recent past. As a result, PLT falsely
22   conveys to customers that they are receiving a substantial markdown or discount, when in
23   reality the alleged discount is false and fraudulent. Moreover, because PLT products are
24   sold only through PLT’s website, the Reference Price cannot mean the prevailing market
25   price of the product at any outlet other than PLT’s website. Compounding the deception,
26` the PLT website will often display messages like “Hurry! Limited Time Only” to give
27   customers a sense of urgency to take advantage of the fake sales, when in reality, PLT runs
28   a “sale” on PLT items on its site everyday (or at a minimum, most days).

                                                  -4-
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 6 of 34 Page ID #:6



 1          16.   For example, on May 14, 2020, PLT’s landing page prominently displayed
 2    the statement “GET 50% OFF EVERYTHING,” “Hurry! Limited Time Only.”
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14

15    The same message is displayed in a prominent banner near the top of the page throughout
16    the website. Two examples are provided below.
17
18

19
20
21
22
23
24
25
26`
27
28

                                                -5-
                                     CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 7 of 34 Page ID #:7



 1
 2

 3
 4
 5
 6
 7
 8
 9
10

11
12
            17.    PLT also uses crossed out original or Reference Prices to represent fake sales

13
      to customers. The crossed-out price reflects a fake former price. For example, as shown

14
      in the graphic below, on May 14, 2020, PLT represented that PLT’s “pink peach skin

15
      pocket flared pants” were originally priced at $42.00, when in reality, upon information

16
      and belief, those pants were never (or almost never) sold for $42.00 within the recent past,

17
      if ever, including within ninety days prior to the date of sale.

18

19
20
21
22
23
24
25
26`
27
28          18.    Using signs, banners, crossed-out prices, and other similar methods

                                                   -6-
                                        CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 8 of 34 Page ID #:8



 1   throughout the shopping and ordering process, PLT continually reinforces the false
 2   conception that the customer is receiving a deep discount off of a former retail or regular
 3   price when this is not true at all. Even at checkout, PLT usually displays a crossed-out
 4   Reference Price as a fake former price and includes a line item for the total “Discount” that
 5   the customer has allegedly received. This phantom “Discount” appears in the order
 6   confirmation and receipt displayed to customers and delivered by e-mail after the order has
 7   been completed and payment has been made. The following graphic reflects an example:
 8
 9
10

11
12
13
14

15
16
17
18

19
20
21
22
23
24
25   By doing so, PLT not only deceives the customer with the sham sale and fake former
26` pricing, but then further uses that deception to build goodwill to lure customers back for
27   more fake “sales” and “discounts.”
28         19.    These pricing and advertising practices reflecting high-pressure fake sales are

                                                 -7-
                                      CLASS ACTION COMPLAINT
 Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 9 of 34 Page ID #:9



 1    patently deceptive. They are intended to mislead customers into believing that they are
 2    getting a bargain by buying products from PLT on sale and at a substantial and deep
 3    discount. The truth is that PLT rarely, if ever, sells any of its products at the Reference
 4    Price. The Reference Price is, therefore, an artificially inflated price. In turn, the advertised
 5    discounts are nothing more than phantom markdowns.
 6          C.     Plaintiff’s Purchase of Falsely Advertised Items from PLT
 7          20.    Plaintiff Haya Hilton (“Plaintiff”) fell victim to PLT’s false advertising and
 8    deceptive pricing practices. On or about February 22, 2020, Plaintiff visited PLT’s U.S.
 9    website to shop for clothing. Plaintiff visited the site from her home in the State of
10    California. Plaintiff saw on the website that PLT was running a “50% Off Everything”
11    sale, which lured her to make purchases on the website. She found and selected a number
12    of items and added them to her shopping cart, with each item displayed by PLT as having
13    a Reference Price and a sale price of 50% off, as shown below:
14          (a) White Wide Leg Woven Pants                      $45.00
15                                                              $22.50 (50% OFF)

16                                                              $38.00
            (b) Tall Black Crepe Belt Detail Pants
                                                                $19.00 (50% OFF)
17
            (c) Shape Mid Blue Wash Zip Front                   $45.00
18
                Wide Leg Jeans                                  $22.50 (50% OFF)
19
            (d) Black Pinstripe Pocket Detail Crepe             $38.00
20              Wide Leg Pants                                  $19.00 (50% OFF)
21          (e) Grey Rib Wide Leg Frill Detail Pants            $28.00
22                                                              $14.00 (50% OFF)

23          (f) Grey Rib Wide Leg Frill Long Sleeve             $28.00
                Crop Top                                        $14.00 (50% OFF)
24
                                                                $40.00
25          (g) Pink Peach Skin Pocket Flared Pants
                                                                $20.00 (50% OFF)
26`
                                                                Subtotal:       $262.00
27
28                                                              USA Standard: $6.99

                                                   -8-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 10 of 34 Page ID #:10



                                                              Coupon code: Gimme50
 1
                                                              Discount:     $131.00
 2                                                            Sales Tax:    $10.85
 3                                                            Total amount: $148.84

 4          21.    Plaintiff purchased the products listed above. Before doing so, Plaintiff relied
 5    on the prominently displayed fake sale based on the falsely inflated Reference Prices,
 6    reflecting former prices. That is, Plaintiff relied on the representation that the products
 7    listed above had in fact been offered for sale, or previously sold, in the recent past at the
 8    stated Reference Price corresponding to each item as displayed by PLT on its website.
 9    Plaintiff thus relied on PLT’s representation that each of the products listed above was truly
10    on sale and being sold at a substantial markdown and discount, and thereby fell victim to
11    the deception intended by PLT.
12          22.    Including shipping and sales tax, Plaintiff paid $148.84 for her order. Of this
13    amount, her “pre-sale” subtotal for the items was $262.00. After deceiving Plaintiff into
14    making the purchase, PLT reinforced to Plaintiff that she had received a genuine and
15    substantial bargain in connection with her purchase by representing to her that she had
16    received a $131.00 “Discount” based on the “50% Off Everything” sale. The items
17    Plaintiff ordered were delivered to her in the State of California.
18          23.    The truth, however, is that the products Plaintiff purchased were not
19    substantially marked down or discounted, or at the very least, any discount she was
20    receiving had been grossly exaggerated. That is because none of the products Plaintiff
21    bought had been offered for sale on PLT’s website for any reasonably substantial period of
22    time (if ever) at the full Reference Price. In fact, for at least the 90-day period prior to
23    Plaintiff’s purchase (and likely for a longer period), PLT had not offered any of the items
24    sold to Plaintiff at the stated Reference Prices. Those Reference Prices were fake prices
25    used in Defendants’ deceptive marketing scheme.
26`         24.    Defendants know that the Reference Prices on PLT’s website are fake and
27    artificially inflated and intentionally use them in their deceptive pricing scheme on the PLT
28    website to increase sales and profits by misleading Plaintiff and members of the putative

                                                  -9-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 11 of 34 Page ID #:11



 1    class to believe that they are buying products at a substantial discount. Defendants thereby
 2    induce customers to buy products they never would have bought—or at the very least, to
 3    pay more for merchandise than they otherwise would have if Defendants were simply being
 4    truthful about their “sales.”
 5          25.    Therefore, Plaintiff would not have purchased the items listed above, or at a
 6    minimum, would not have paid as much as she did for those items, had PLT been truthful.
 7    Plaintiff was persuaded to make her purchase only because of the fake sale based on PLT’s
 8    fake Reference Price.
 9          D.     Research Shows That the Use of Reference Price Advertising Schemes
                   Similar to Defendants’ Deceptive Pricing Scheme Influences Consumer
10
                   Behavior and Affects Consumers’ Perceptions of a Product’s Value
11
            26.    The effectiveness of PrettyLittleThing’s egregiously deceitful pricing scheme
12
      is backed up by longstanding scholarly research.           In the seminal article entitled
13
      Comparative Price Advertising: Informative or Deceptive? (cited in Hinojos v. Kohl’s
14
      Corp., 718 F.3d 1098, 1106 (9th Cir. 2013)), Professors Dhruv Grewal and Larry D.
15
      Compeau write that, “[b]y creating an impression of savings, the presence of a higher
16
      reference price enhances subjects’ perceived value and willingness to buy the product.”
17
      Dhruv Grewal & Larry D. Compeau, Comparative Price Advertising: Informative or
18
      Deceptive?, 11 J. Pub. Pol’y & Mktg. 52, 55 (Spring 1992). Thus, “empirical studies
19
      indicate that, as discount size increases, consumers’ perceptions of value and their
20
      willingness to buy the product increase, while their intention to search for a lower price
21
      decreases.” Id. at 56 (emphasis added). For this reason, the Ninth Circuit in Hinojos held
22
      that a plaintiff making a claim of deceptive pricing strikingly similar to the claim at issue
23
      here had standing to pursue his claim against the defendant retailer. In doing so, the Court
24
      observed that “[m]isinformation about a product’s ‘normal’ price is . . . significant to many
25
      consumers in the same way as a false product label would be.” Hinojos, 718 F.3d at 1106.
26`
            27.    Professors Compeau and Grewal reached similar conclusions in a 2002 article:
27
      “decades of research support the conclusion that advertised reference prices do indeed
28
      enhance consumers’ perceptions of the value of the deal.” Dhruv Grewal & Larry D.
                                                 -10-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 12 of 34 Page ID #:12



 1    Compeau, Comparative Price Advertising: Believe It Or Not, J. of Consumer Affairs, Vol.
 2    36, No. 2, at 287 (Winter 2002). The professors also found that “[c]onsumers are
 3    influenced by comparison prices even when the stated reference prices are implausibly
 4    high.” Id. (emphasis added).
 5          28.     In another scholarly publication, Professors Joan Lindsey-Mullikin and Ross
 6    D. Petty concluded that “[r]eference price ads strongly influence consumer perceptions of
 7    value . . . . Consumers often make purchases not based on price but because a retailer
 8    assures them that a deal is a good bargain. This occurs when . . . the retailer highlights the
 9    relative savings compared with the prices of competitors . . . [T]hese bargain assurances
10    (BAs) change consumers’ purchasing behavior and may deceive consumers.”                  Joan
11    Lindsey-Mullikin & Ross D. Petty, Marketing Tactics Discouraging Price Search:
12    Deception and Competition, 64 J. of Bus. Research 67 (January 2011).
13          29.     Similarly, according to Professors Praveen K. Kopalle and Joan Lindsey-
14    Mullikin, “research has shown that retailer-supplied reference prices clearly enhance
15    buyers’ perceptions of value” and “have a significant impact on consumer purchasing
16    decisions.”   Praveen K. Kopalle & Joan Lindsey-Mullikin, The Impact of External
17    Reference Price On Consumer Price Expectations, 79 J. of Retailing 225 (2003).
18          30.     The results of a 1990 study by Professors Jerry B. Gotlieb and Cyndy Thomas
19    Fitzgerald, came to the conclusion that “reference prices are important cues consumers use
20    when making the decision concerning how much they are willing to pay for the product.”
21    Jerry B. Gotlieb & Cyndy Thomas Fitzgerald, An Investigation Into the Effects of
22    Advertised Reference Prices On the Price Consumers Are Willing To Pay For the Product,
23    6 J. of App’d Bus. Res. 1 (1990). This study also concluded that “consumers are likely to
24    be misled into a willingness to pay a higher price for a product simply because the product
25    has a higher reference price.” Id.
26`         31.     The unmistakable inference to be drawn from this research and the Ninth
27    Circuit’s opinion in Hinojos is that the deceptive advertising through the use of false
28    reference pricing employed here by Defendants is intended to, and does in fact, influence
                                                 -11-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 13 of 34 Page ID #:13



 1   customer behavior—as it did Plaintiff’s purchasing decision here—by artificially inflating
 2   customer perceptions of a given item’s value and causing customers to spend money they
 3   otherwise would not have, purchase items they otherwise would not have, and/or spend
 4   more money for a product than they otherwise would have absent the deceptive advertising.
 5                          V.     CLASS ACTION ALLEGATIONS
 6         32.    Plaintiff brings this action on behalf of herself and all persons similarly
 7   situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil
 8   Procedure and seeks certification of the following class:
 9                All persons in the United States of America who purchased one
10                or       more      “PrettyLittleThing”      products      from
                  https://www.prettylittlething.us between May 19, 2016, through
11                the present (the “Class Period”) at a discount from a higher
12                reference price and who have not received a refund or credit for
                  their purchase(s).
13
           33.    The above-described class of persons shall hereafter be referred to as the
14
     “Class.” Excluded from the Class are any and all past or present officers, directors, or
15
     employees of Defendants, any judge who presides over this action, and any partner or
16
     employee of Class Counsel.
17
           34.    In the alternative, Plaintiff seeks certification of the following class pursuant
18
     to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure:
19
                  All persons in the State of California who purchased one or more
20                “PrettyLittleThing” products from https://www.prettylittlething.us
21                between May 19, 2016, through the present (the “Class Period”) at
                  a discount from a higher reference price and who have not received
22                a refund or credit for their purchase(s).
23         35.    The above-described class of persons shall hereafter be referred to as the
24   “California Class.” Excluded from the California Class are any and all past or present
25   officers, directors, or employees of Defendants, any judge who presides over this action,
26` and any partner or employee of Class Counsel.
27         36.    Plaintiff reserves the right to expand, limit, modify, or amend the class
28   definitions stated above, including the addition of one or more subclasses, in connection
                                                -12-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 14 of 34 Page ID #:14



 1    with the motion for class certification, or at any other time, based upon, among other things,
 2    changing circumstances, or new facts obtained during discovery.
 3          37.       Numerosity. The Class is so numerous that joinder of all members in one
 4    action is impracticable. The exact number and identities of the members of the Class is
 5    unknown to Plaintiff at this time and can only be ascertained through appropriate discovery,
 6    but on information and belief, Plaintiff alleges that there are in excess of 50,000 members
 7    of the Class.
 8          38.       Typicality. Plaintiff’s claims are typical of those of other members of the
 9    Class, all of whom have suffered similar harm due to Defendants’ course of conduct as
10    described herein.
11          39.       Adequacy of Representation. Plaintiff is an adequate representative of the
12    Class and will fairly and adequately protect the interests of the Class. Plaintiff has retained
13    attorneys who are experienced in the handling of complex litigation and class actions, and
14    Plaintiff and her counsel intend to prosecute this action vigorously.
15          40.       Existence and Predominance of Common Questions of Law or Fact.
16    Common questions of law and fact exist as to all members of the Class that predominate
17    over any questions affecting only individual members of the Class. These common legal
18    and factual questions, which do not vary among members of the Class, and which may be
19    determined without reference to the individual circumstances of any member of the Class,
20    include, but are not limited to, the following:
21                    (a)   Whether, during the Class Period, Defendants advertised false
22                          Reference Prices on products offered on their website.

23                    (b)   Whether, during the Class Period, Defendants advertised price
                            discounts from false Reference Prices on products offered on their
24                          website.
25                    (c)   Whether the products listed on Defendants’ website during the Class
26`                         Period were offered at their Reference Prices for any reasonably
                            substantial period of time prior to being offered at prices that were
27
                            discounted from their Reference Prices.
28
                      (d)   Does Defendants’ deceptive pricing scheme using false Reference
                                                   -13-
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 15 of 34 Page ID #:15



 1                   Prices constitute an “unlawful,” “unfair,” or “fraudulent” business
                     practice in violation of the California Unfair Competition Law, Cal.
 2                   Bus & Prof. Code § 17200, et seq.?
 3             (e)   Does Defendants’ deceptive pricing scheme using false Reference
 4                   Prices constitute “unfair, deceptive, untrue or misleading advertising”
                     in violation of the California Unfair Competition Law, Cal. Bus & Prof.
 5                   Code § 17200, et seq.?
 6             (f)   Does Defendants’ deceptive pricing scheme using false Reference
 7                   Prices constitute false advertising in violation of the California False
                     Advertising Law under Business & Professions Code section 17500, et
 8                   seq.?
 9
               (g)   Whether Defendants’ false Reference Prices on products offered on
10                   their website during the Class Period are false representations.
11             (h)   Whether and when Defendants learned that false Reference Prices on
                     products offered on their website during the Class Period are false
12
                     representations.
13
               (i)   What did Defendants hope to gain from using a false Reference Price
14                   scheme?
15             (j)   What did Defendants gain from their false Reference Price scheme?
16             (k)   Whether Defendants’ use of false Reference Prices on products offered
17                   on their website during the Class Period was material.

18             (l)   Whether Defendants had a duty to disclose to their customers that the
                     Reference prices were fake “original” prices in furtherance of sham
19                   sales.
20             (m)   To what extent did Defendants’ conduct cause, and continues to cause,
21                   harm to the Class?
22             (n)   Whether the members of the Class are entitled to damages and/or
                     restitution.
23
               (o)   What type of injunctive relief is appropriate and necessary to enjoin
24
                     Defendants from continuing to engage in false or misleading
25                   advertising.
26`            (p)   Whether Defendants’ conduct was undertaken with conscious disregard
27
                     of the rights of the members of the Class and was done with fraud,
                     oppression, and/or malice.
28
         41.   Superiority. A class action is superior to other available methods for the fair
                                             -14-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 16 of 34 Page ID #:16



 1   and efficient adjudication of this controversy because individual litigation of the claims of
 2   all members of the Class is impracticable. Requiring each individual class member to file
 3   an individual lawsuit would unreasonably consume the amounts that may be recovered.
 4   Even if every member of the Class could afford individual litigation, the adjudication of at
 5   least tens of thousands of identical claims would be unduly burdensome to the courts.
 6   Individualized litigation would also present the potential for varying, inconsistent, or
 7   contradictory judgments and would magnify the delay and expense to all parties and to the
 8   court system resulting from multiple trials of the same factual issues. By contrast, the
 9   conduct of this action as a class action, with respect to some or all of the issues presented
10   herein, presents no management difficulties, conserves the resources of the parties and of
11   the court system, and protects the rights of the members of the Class. Plaintiff anticipates
12   no difficulty in the management of this action as a class action. The prosecution of separate
13   actions by individual members of the Class may create a risk of adjudications with respect
14   to them that would, as a practical matter, be dispositive of the interests of the other members
15   of the Class who are not parties to such adjudications, or that would substantially impair or
16   impede the ability of such non-party Class members to protect their interests.
17         42.    Ascertainability. Upon information and belief, Defendants keep extensive
18   computerized records of their sales and customers through, among other things, databases
19   storing customer orders, customer order histories, customer profiles, customer loyalty
20   programs, and general marketing programs. Defendants have one or more databases
21   through which a significant majority of members of the Class may be identified and
22   ascertained, and they maintain contact information, including email addresses and home
23   addresses (such as billing, mailing, and shipping addresses), through which notice of this
24   action is capable of being disseminated in accordance with due process requirements.
25         43.    The California Class also satisfies each of the class action requirements set
26` forth above. The allegations set forth above with regards to the Class, thus, apply equally
27   to the California Class.
28

                                                 -15-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 17 of 34 Page ID #:17



 1                                VI.     CLAIMS FOR RELIEF
 2                                FIRST CLAIM FOR RELIEF
 3    VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW (CAL. BUS. &
 4                                PROF. CODE § 17200, et seq.)
 5     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
 6                                         California Class)
 7         44.   Plaintiff restates and re-alleges paragraphs 1 through 43 as if fully set forth
 8   herein.
 9         45.   California Business and Professions Code section 17200 et seq., also known
10   as the California Unfair Competition Law (“UCL”), prohibits acts of “unfair competition,”
11   including any “unlawful, unfair or fraudulent business act or practice” as well as “unfair,
12   deceptive, untrue or misleading advertising.”
13         46.   A cause of action may be brought under the “unlawful” prong of the UCL if
14   a practice violates another law. Such an action borrows violations of other laws and treats
15   these violations, when committed pursuant to business activity, as unlawful practices
16   independently actionable under the UCL.
17         47.   Here, by engaging in false advertising, as well as the false, deceptive, and
18   misleading conduct alleged above, Defendants have engaged in unlawful business acts and
19   practices in violation of the UCL, including violations of state and federal laws and
20   regulations, such as 15 U.S.C. § 45(a)(1), 16 C.F.R. § 233.1, California Business &
21   Professions Code sections 17500 and 17501, and California Civil Code sections 1770(a)(9)
22   and 1770(a)(13).
23         48.   The Federal Trade Commission Act (“FTCA”) prohibits “unfair or deceptive
24   acts or practices in or affecting commerce[.]” 15 U.S.C. § 45(a)(1). Under FTC regulations,
25   false former pricing schemes similar to the ones employed by Defendants, are deceptive
26` practices that would violate the FTCA:
27
                 (a) One of the most commonly used forms of bargain advertising is to offer
28               a reduction from the advertiser’s own former price for an article. If the former

                                                  -16-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 18 of 34 Page ID #:18



1                 price is the actual, bona fide price at which the article was offered to the public
                  on a regular basis for a reasonably substantial period of time, it provides a
2                 legitimate basis for the advertising of a price comparison. Where the former
3                 price is genuine, the bargain being advertised is a true one. If, on the other
                  hand, the former price being advertised is not bona fide but fictitious – for
4                 example, where an artificial, inflated price was established for the purpose of
5                 enabling the subsequent offer of a large reduction – the “bargain” being
                  advertised is a false one; the purchaser is not receiving the unusual value he
6                 expects.
7
                  (b) A former price is not necessarily fictitious merely because no sales at
8                 the advertised price were made. The advertiser should be especially careful,
                  however, in such a case, that the price is one at which the product was openly
9
                  and actively offered for sale, for a reasonably substantial period of time, in the
10                recent, regular course of her business, honestly and in good faith – and, of
                  course, not for the purpose of establishing a fictitious higher price on which a
11
                  deceptive comparison might be based.
12
                  (c) The following is an example of a price comparison based on a fictitious
13                former price. John Doe is a retailer of Brand X fountain pens, which cost him
14                $5 each. His usual markup is 50 percent over cost; that is, his regular retail
                  price is $7.50. In order subsequently to offer an unusual “bargain,” Doe
15                begins offering Brand X at $10 per pen. He realizes that he will be able to sell
16                no, or very few, pens at this inflated price. But he doesn’t care, for he
                  maintains that price for only a few days. Then he “cuts” the price to its usual
17                level—$7.50—and advertises: “Terrific Bargain: X Pens, Were $10, Now
18                Only $7.50!” This is obviously a false claim. The advertised “bargain” is not
                  genuine.
19
20
                  (d) Other illustrations of fictitious price comparisons could be given. An
                  advertiser might use a price at which he never offered the article at all; he
21                might feature a price which was not used in the regular course of business, or
22
                  which was not used in the recent past but at some remote period in the past,
                  without making disclosure of that fact; he might use a price that was not
23                openly offered to the public, or that was not maintained for a reasonable length
24
                  of time, but was immediately reduced.

25         49.    The FTCA also prohibits the pricing scheme employed by Defendants
26` regardless of whether the product advertisements and representations use the words
27   “regular,” “original,” or “former” price:
28
                  (e)   If the former price is set forth in the advertisement, whether
                                                 -17-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 19 of 34 Page ID #:19



 1                 accompanied or not by descriptive terminology such as “Regularly,”
                   “Usually,” “Formerly,” etc., the advertiser should make certain that the former
 2                 price is not a fictitious one. If the former price, or the amount or percentage
 3                 of reduction, is not stated in the advertisement, as when the ad merely states,
                   “Sale,” the advertiser must take care that the amount of reduction is not so
 4                 insignificant as to be meaningless. It should be sufficiently large that the
 5                 consumer, if he knew what it was, would believe that a genuine bargain or
                   saving was being offered. An advertiser who claims that an item has been
 6                 “Reduced to $9.99,” when the former price was $10, is misleading the
 7                 consumer, who will understand the claim to mean that a much greater, and not
                   merely nominal, reduction was being offered.
 8
 9          50.    Further, as detailed below in the Second Claim for Relief, Defendants’
10    conduct as described herein also violates California false advertising laws. Specifically,
11    California Business & Professions Code section 17500 provides, in relevant part, that it is
12    unlawful for any corporation, with intent directly or indirectly to dispose of personal
13    property, to make or disseminate in any “manner or means whatever, including over the
14    Internet, any statement, concerning that . . . personal property . . . which is untrue or
15    misleading, and which is known, or which by the exercise of reasonable care should be
16    known, to be untrue or misleading[.]”
17          51.    California law also expressly prohibits false former pricing schemes like the
18    one employed by Defendants. California Business & Professions Code section 17501,
19    entitled “Worth or value; statements as to former price,” states as follows:
20                 For the purpose of this article the worth or value of any thing advertised is the
21                 prevailing market price, wholesale if the offer is at wholesale, retail if the offer
                   is at retail, at the time of publication of such advertisement in the locality
22                 wherein the advertisement is published.
23
                   No price shall be advertised as a former price of any advertised thing, unless
24                 the alleged former price was the prevailing market price as above defined
                   within three months next immediately preceding the publication of the
25
                   advertisement or unless the date when the alleged former price did prevail is
26`                clearly, exactly and conspicuously stated in the advertisement.
27
            52.    Moreover, as detailed below in the Third Claim for Relief, Defendants’
28
      conduct also violates the California Consumer Legal Remedies Act (“CLRA”). See Cal.
                                                  -18-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 20 of 34 Page ID #:20



 1   Civ. Code §§ 1750, et seq. More specifically, Defendants violated the CLRA provisions
 2   prohibiting businesses from “[a]dvertising goods or services with intent not to sell them as
 3   advertised,” Cal. Civ. § 1770(a)(9), and “[m]aking false or misleading statements of fact
 4   concerning reasons for, existence of, or amounts of price reductions[.]” Cal. Civ. Code
 5   § 1770(a)(13).
 6         53.    A business act or practice is “unfair” under the UCL if it offends an
 7   established public policy or is immoral, unethical, oppressive, unscrupulous or
 8   substantially injurious to consumers, and that unfairness is determined by weighing the
 9   reasons, justifications, and motives of the practice against the gravity of the harm to the
10   alleged victims.
11         54.    Here, Defendants’ actions constitute “unfair” business acts or practices
12   because, as alleged above, Defendants engaged in a misleading and deceptive pricing
13   scheme by advertising and representing false Reference Prices and thereby falsely
14   advertising and representing markdowns or “discounts” that were false and inflated.
15   Defendants’ deceptive marketing practice gave consumers the false impression that their
16   products regularly sold on the market for a substantially higher price in the recent past than
17   they actually were and thus led to the false impression that Defendants’ products were
18   worth more than they actually were. Defendants’ acts and practices thus offended an
19   established public policy, and they engaged in immoral, unethical, oppressive, and
20   unscrupulous activities that are substantially injurious to consumers.
21         55.    The harm to Plaintiff and members of the Class outweighs the utility of
22   Defendants’ practices. There were reasonably available alternatives to further Defendants’
23   legitimate business interests, other than the misleading and deceptive conduct described
24   herein.
25         56.    A business act or practice is “fraudulent” within the meaning of the UCL if
26` members of the public are likely to be deceived.
27         57.    Here, members of the public are likely to be deceived by Defendants’ conduct
28   as alleged above. Among other things, Defendants affirmatively misrepresented the
                                                -19-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 21 of 34 Page ID #:21



 1    Reference Prices of their merchandise, which thereby misled and deceived customers into
 2    believing that they were buying merchandise from Defendants at substantially marked-
 3    down and discounted prices. Defendants’ deceptive marketing practice gave consumers
 4    the false impression that their products regularly sold on the market for a substantially
 5    higher price in the recent past than they actually were and thus led to the false impression
 6    that Defendants’ products were worth more than they actually were.
 7            58.   In addition, Defendants had a duty to disclose the truth about their pricing
 8    deception, including, among other things, that the Reference Prices advertised and
 9    published on their website were not, in fact, prices at which PLT items had sold for in the
10    recent past for a reasonably substantial period of time, but that instead, in reality,
11    Defendants’ products rarely (if ever) were offered at the advertised Reference Prices.
12    Defendants, however, concealed this material information from customers and the general
13    public. Members of the public, therefore, were also likely to be deceived by Defendants’
14    failure to disclose material information.
15            59.   Plaintiff and each member of the Class suffered an injury in fact and lost
16    money or property as a result of Defendants’ unlawful, unfair, and/or fraudulent business
17    practices, and as a result of Defendants’ unfair, deceptive, untrue or misleading advertising.
18            60.   Plaintiff, on behalf of herself and the members of the Class, seeks restitution
19    and disgorgement of all moneys received by Defendants through the conduct described
20    above.
21            61.   Plaintiff, on behalf of herself and the members of the Class, seeks a temporary,
22    preliminary, and/or permanent injunction from this Court prohibiting Defendants from
23    engaging in the patterns and practices described herein, including but not limited to, putting
24    a stop to their deceptive advertisements and false Reference Prices in connection with their
25    sale of PLT products on their website.
26`
27    / / /
28

                                                  -20-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 22 of 34 Page ID #:22



 1                               SECOND CLAIM FOR RELIEF
 2     VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW, CAL. BUS. &
 3                                 PROF. CODE § 17500, et seq.
 4     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
 5                                        California Class)
 6         62.    Plaintiff restates and re-alleges paragraphs 1 through 61 as if fully set forth
 7   herein.
 8         63.    The California False Advertising Law, codified at California Business &
 9   Professions Code section 17500, et seq. (the “FAL”) provides, in relevant part, that it is
10   unlawful for any corporation, with intent directly or indirectly to dispose of personal
11   property, to make or disseminate in any “manner or means whatever, including over the
12   Internet, any statement, concerning that . . . personal property . . . which is untrue or
13   misleading, and which is known, or which by the exercise of reasonable care should be
14   known, to be untrue or misleading[.]” Cal. Bus. & Prof. Code § 17500. The “intent”
15   required by section 17500 is the intent to dispose of property, and not the intent to mislead
16   the public in the disposition of such property.
17         64.    Similarly, another section of the FAL provides, in relevant part, that “no price
18   shall be advertised as a former price of any advertised thing, unless the alleged former price
19   was the prevailing market price . . . within three months next immediately preceding the
20   publication of the advertisement or unless the date when the alleged former price did
21   prevail is clearly, exactly, and conspicuously stated in the advertisement.” Cal Bus. & Prof.
22   Code § 17501.
23         65.    Here, Defendants routinely disseminated on their website false Reference
24   Prices for the products offered for sale on their website, including to Plaintiff. Such
25   statements of Defendants were untrue, or at the very least, were misleading. Among other
26` things, Defendants rarely, if ever, offered “PrettyLittleThing” products on their website at
27   the original or Reference Prices displayed in connection with their products. Further,
28   Defendants rarely, if ever, offered “PrettyLittleThing” products on their website at the
                                                -21-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 23 of 34 Page ID #:23



 1   Reference Prices within the three months immediately preceding the publication of the
 2   Reference Prices. Defendants thus misled customers, including Plaintiff, into believing
 3   that the Reference Prices are/were genuine original or former prices and that the “sale”
 4   prices relative to the published Reference Prices, in fact, reflected real and substantial
 5   discounts. Defendants’ deceptive marketing practice gave consumers the false impression
 6   that their products regularly sold for a substantially higher price in the recent past than they
 7   actually were and thus led to the false impression that Defendants’ products were worth
 8   more than they actually were.
 9           66.   Defendants engaged in this deceptive conduct with the intent to dispose of
10   personal property—namely, with the intent to increase the sale of PLT clothing,
11   accessories, and other items offered by Defendants on their website.
12           67.   Defendants knew, or by the exercise of reasonable care should have known,
13   that their dissemination of Reference Prices for the PLT products sold on their website was
14   untrue and/or misleading. Among other things, Defendants represented the Reference
15   Prices in connection with the PLT products sold on their website even though they knew,
16   or in the exercise of reasonable care should have known, that such products had rarely, if
17   ever, sold at the alleged original or Reference Prices. In other words, the Reference Prices
18   were not actually true original or former prices as Defendants were leading their customers
19   to believe.
20           68.   As a direct and proximate result of Defendants’ misleading and false
21   advertisements, Plaintiff and members of the Class have suffered injury in fact and have
22   lost money. As such, Plaintiff requests that this Court order Defendants to restore this
23   money to Plaintiff and all members of the Class, and to enjoin Defendants from continuing
24   their false and misleading advertising practices in violation of California law in the future.
25   Otherwise, Plaintiff, members of the Class, and the broader general public will be
26` irreparably harmed and/or denied an effective and complete remedy.
27
28   / / /
                                                 -22-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 24 of 34 Page ID #:24



 1                                 THIRD CLAIM FOR RELIEF
 2     VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
 3                                 CAL. CIV. CODE § 1750, et seq.
 4      (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
 5                                         California Class)
 6          69.    Plaintiff restates and re-alleges paragraphs 1 through 68 as if fully set forth
 7    herein.
 8          70.    The Consumer Legal Remedies Act of 1970, Cal. Civ. Code sections 1750 et
 9    seq. (the “CLRA”) is a California consumer protection statute which allows plaintiffs to
10    bring private civil actions for “unfair methods of competition and unfair or deceptive acts
11    or practices undertaken by any person in a transaction . . . which results in the sale or lease
12    of goods or services to any consumer.” Cal. Civ. Code § 1770(a). The purposes of the
13    CLRA are “to protect consumers against unfair and deceptive business practices and to
14    provide efficient and economical procedures to secure such protection.” Cal. Civ. Code
15    § 1760.
16          71.    Plaintiff and each member of the Class are “consumers” as defined by
17    California Civil Code section 1761(d). Defendants’ sale of their “PrettyLittleThing”
18    products on their website to Plaintiff and the Class were “transactions” within the meaning
19    of California Civil Code section 1761(e). The products purchased by Plaintiff and the Class
20    are “goods” within the meaning of California Civil Code section 1761(a).
21          72.    Defendants violated and continue to violate the CLRA by engaging in the
22    following practices prohibited by California Civil Code section 1770(a) in transactions
23    with Plaintiff and the Class which were intended to result in, and did result in, the sale of
24    Defendants’ PLT products:
25                 (a)    Advertising goods or services with intent not to sell them as advertised
26`                       (Cal. Civ. Code § 1770(a)(9)); and
27                 (b)     Making false or misleading statements of fact concerning reasons for,
28                        existence of, or amounts of price reductions (Cal. Civ. Code
                                                  -23-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 25 of 34 Page ID #:25



 1                        § 1770(a)(13)).
 2            73.   With regards to section 1770(a)(9), Defendants advertised and represented
 3   their “PrettyLittleThing” products on their website with the “intent not to sell” them as
 4   advertised because, among other things, (a) the false Reference Price advertised in
 5   connection with products offered on their website misled and continues to mislead
 6   customers into believing the merchandise was previously offered for sale and/or sold at the
 7   higher Reference Price for some reasonably substantial period of time, and (b) Defendants
 8   sell their PLT products only on their website and thus there is no other channel through
 9   which the products have previously been offered for sale and/or sold at the false Reference
10   Price.
11            74.   With regards to section 1770(a)(13), Defendants made false or misleading
12   statements of fact concerning the “existence of” and the “amounts of price reductions”
13   because, among other things, (a) no true price reductions existed—or at the very least, any
14   amounts of price reductions were exaggerated—in that Defendants’ “PrettyLittleThing”
15   merchandise was rarely, if ever, previously offered for sale and/or sold at the higher
16   Reference Price for a reasonably substantial period of time, (b) Defendants sell their
17   “PrettyLittleThing” products only on their website and thus there is no other channel
18   through which the products have previously been offered for sale and/or sold at the false
19   Reference Price, and (c) the Reference Prices Defendants advertise in connection with their
20   “PrettyLittleThing” products necessarily cannot be former prices or prevailing market
21   prices because Defendants sell their products only on their website and thus, the items were
22   never sold elsewhere for any other price besides the falsely discounted sale price at which
23   customers bought items from Defendants.
24            75.   Pursuant to California Civil Code section 1782(a), Plaintiff’s counsel notified
25   Defendants in writing by certified mail of the particular violations of Civil Code section
26` 1770 and demanded that they rectify the problems associated with the actions detailed
27   above and give notice to all affected consumers of Defendants’ intent to act. If Defendants
28   fail to take necessary and appropriate action to rectify their violations of the CLRA within
                                                  -24-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 26 of 34 Page ID #:26



1    thirty (30) days of Plaintiff’s notice, Plaintiff will amend this Complaint to seek actual,
2    punitive, and statutory damages as appropriate against Defendants under the CLRA. At
3    this time, Plaintiff seeks an injunction for Defendants’ violations of the CLRA to enjoin
4    Defendants’ methods, acts, and practices of deceiving customers through their false and
5    misleading pricing scheme as outlined above.
6                               FOURTH CLAIM FOR RELIEF
7                   FRAUD (INTENTIONAL MISREPRESENTATIONS)
8      (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
9                                        California Class)
10         76.    Plaintiff restates and re-alleges paragraphs 1 through 75 as if fully set forth
11   herein.
12         77.    Defendants uniformly represented to all members of the Class during the
13   Class Period in connection with their “PrettyLittleThing” clothing, accessories, and other
14   items on their website that each item had an original or Reference Price. They make this
15   uniform representation by displaying it on the product description page for each item, as
16   well as on the thumbnail displays of their products when presented as a list, a Reference
17   Price substantially higher than the offered selling price, which is marked down or
18   discounted from the Reference Price by a specified percentage discount.
19         78.    Defendants’ Reference Price representations are false. Among other things,
20   Defendants’ representation conveyed false information about the items Plaintiff and the
21   Class purchased, namely that the items they purchased had sold in the recent past for a
22   reasonably substantial period of time at the higher original or Reference Price displayed on
23   Defendants’ website and/or in the prevailing market. The truth is that Defendants rarely,
24   if ever, previously offered for sale and/or sold their “PrettyLittleThing” products at the
25   higher Reference Price for any reasonably substantial period of time. Moreover, the
26` Reference Prices Defendants represented in connection with their “PrettyLittleThing”
27   products necessarily cannot be prevailing market prices because Defendants sell their
28   products only on their website and thus, the items were never sold elsewhere for any other
                                                -25-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 27 of 34 Page ID #:27



 1   price besides the falsely discounted sale price at which customers bought the items from
 2   Defendants.
 3         79.     Defendants knew that their representations were false when they made them,
 4   or at the very least, they made the representations recklessly and without regard for their
 5   truth. In other words, Defendants knew that the items Plaintiff and the Class purchased
 6   had rarely, if ever, sold at the substantially higher Reference Price displayed on
 7   Defendants’ website in the recent past and/or in the prevailing market.
 8         80.     Defendants’ representations were made with the intent that Plaintiff and the
 9   Class rely on the false representations and spend money they otherwise would not have,
10   purchase items they otherwise would not have, and/or spend more money for an item than
11   they otherwise would have absent the deceptive marketing scheme. Defendants engaged
12   in this fraud to the Plaintiff and the Class’s detriment in order to increase Defendants’ own
13   sales and profits.
14         81.     Plaintiff and the Class reasonably relied on Defendants’ representations.
15   Absent Defendants’ misrepresentations, Plaintiff and the Class would not have purchased
16   the items they purchased from Defendants, or, at the very least, they would not have paid
17   as much for the items as they ultimately did. Plaintiff and the Class’s reliance was a
18   substantial factor in causing them harm.
19         82.     As a direct and proximate result of the above, Plaintiff and the Class have
20   suffered damages in an amount to be proven at trial.
21         83.     Defendants undertook the aforesaid illegal acts intentionally or with conscious
22   disregard of the rights of Plaintiff and the Class, and did so with fraud, malice, and/or
23   oppression. Based on the allegations above, Defendants’ actions constituted fraud because
24   Defendants intended to and did deceive and injure Plaintiff and the Class. Based on the
25   allegations above, Defendants’ actions constituted malice because Defendants acted with
26` the intent to and did cause injury to Plaintiffs and the Class, and also because Defendants’
27   deceptive conduct was despicable and was done with a willful and knowing disregard of
28   the rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions
                                                 -26-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 28 of 34 Page ID #:28



 1   constituted oppression because Defendants’ deceptive conduct was despicable and
 2   subjected Plaintiff and the Class to cruel and unjust hardship in knowing disregard of their
 3   rights.
 4                                   FIFTH CLAIM FOR RELIEF
 5                                FRAUDULENT CONCEALMENT
 6     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
 7                                          California Class)
 8             84.   Plaintiff restates and re-alleges paragraphs 1 through 83 as if fully set forth
 9   herein.
10             85.   Defendants uniformly disclosed some facts to Plaintiff and all members of the
11   Class during the Class Period in connection with their “PrettyLittleThing” clothing,
12   accessories, and other items on their website. Namely, Defendants disclosed a Reference
13   Price, intended to reflect an original or former price, for each item by displaying it on the
14   product description page for each item, as well as on the thumbnail displays of their
15   products when presented as a list, a Reference Price substantially higher than the offered
16   selling price, which is marked down by a specified percentage discount.
17             86.   Defendants, however, intentionally failed to disclose other facts, making
18   Defendants’ disclosure deceptive. Specifically, Defendants failed to disclose that
19   Defendants rarely, if ever, previously offered for sale and/or sold their PLT products at the
20   higher Reference Price for any reasonably substantial period of time.               Moreover,
21   Defendants failed to disclose that the Reference Prices necessarily cannot be prevailing
22   market prices because Defendants sell their PLT products only on their website and thus,
23   the items were never sold elsewhere for any other price besides the falsely discounted sale
24   price at which customers bought items from Defendants. As a result, Defendants deceived
25   Plaintiff and the Class into believing that they were purchasing items at a substantial
26` markdown or discount when, in reality, the false Reference Price and discounting practice
27   artificially inflated the true market value of the items they purchased.
28             87.   As a separate basis for concealment, Defendants uniformly and intentionally
                                                   -27-
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 29 of 34 Page ID #:29



 1   concealed from Plaintiff and all members of the Class that the items they purchased from
 2   Defendants had rarely, if ever, been sold by Defendants in the recent past at the
 3   substantially higher Reference Price displayed on Defendants’ website and/or in the
 4   prevailing market. These were facts known only to Defendants that Plaintiff and the Class
 5   could not have discovered.
 6         88.    Plaintiff and the Class did not know of the concealed facts.
 7         89.    Defendants intended to deceive Plaintiff and the Class by concealing the facts
 8   described above.
 9         90.    Had the omitted information been disclosed, Plaintiff reasonably would have
10   behaved differently. Among other things, Plaintiff would not have purchased the items she
11   purchased from Defendants, or, at the very least, she would not have paid as much for the
12   items as she ultimately did.
13         91.    The omitted information was material and thus, reliance is presumed on a
14   classwide basis. The omitted information related to the price of the items sold on
15   Defendants’ website and whether Plaintiff was receiving a true and genuine substantial
16   discount or whether, instead, Plaintiff was being deceived into by products through a
17   pricing scheme utilizing fake, artificially inflated original prices. A reasonable person
18   would plainly attach importance to matters affecting pricing in determining his or her
19   purchasing decision.
20         92.    As a direct and proximate result of the above, Plaintiff and the Class have been
21   harmed and suffered damages in an amount to be proven at trial.
22         93.    Defendants undertook the aforesaid illegal acts intentionally or with conscious
23   disregard of the rights of Plaintiff and the Class, and did so with fraud, malice, and/or
24   oppression. Based on the allegations above, Defendants’ actions constituted fraud because
25   Defendants intended to and did deceive and injure Plaintiff and the Class. Based on the
26` allegations above, Defendants’ actions constituted malice because Defendants acted with
27   the intent to and did cause injury to Plaintiffs and the Class, and also because Defendants’
28   deceptive conduct was despicable and was done with a willful and knowing disregard of
                                                -28-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 30 of 34 Page ID #:30



 1    the rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions
 2    constituted oppression because Defendants’ deceptive conduct was despicable and
 3    subjected Plaintiff and the Class to cruel and unjust hardship in knowing disregard of their
 4    rights.
 5                                    SIXTH CLAIM FOR RELIEF
 6                          RESTITUTION FOR UNJUST ENRICHMENT
 7      (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
 8                                            California Class)
 9              94.   Plaintiff restates and re-alleges paragraphs 1 through 93 as if fully set forth
10    herein.
11              95.   Plaintiff brings this restitution claim for relief based on Defendants’ unjust
12    enrichment.
13              96.   Defendants actively engaged in, participated in, agreed to, aided and abetted,
14    conspired in, and/or furthered a scheme by which they were unjustly enriched to the
15    detriment of Plaintiff and the Class.
16              97.   By their wrongful acts and omissions, Defendants, and each of them, were
17    unjustly enriched at the expense of and to the detriment of Plaintiff and the Class and/or
18    while Plaintiff and the Class were unjustly deprived. That is, Defendants’ unlawful and
19    deceptive pricing scheme induced Plaintiff and the Class to spend money they otherwise
20    would not have, purchase items they otherwise would not have, and/or spend more money
21    for items than they otherwise would have absent the deceptive advertising.
22              98.   On behalf of the Class, Plaintiff seeks restitution from Defendants, and each
23    of them, and seeks an order of this Court disgorging all payments, commissions, profits,
24    benefits, and other compensation obtained by Defendants, and each of them, from their
25    wrongful conduct.
26`
27    / / /
28

                                                    -29-
                                          CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 31 of 34 Page ID #:31



 1                                 VII. PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
 3   as follows:
 4     ON THE FIRST CLAIM FOR RELIEF FOR VIOLATIONS OF THE UNFAIR
 5          COMPETITION LAW (CAL. BUS. & PROF. CODE §§ 17200 et seq.)
 6         1.      For an order certifying that the action be maintained as a class action under
 7   Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
 8   Plaintiff be designated the class representative, and that undersigned counsel be designated
 9   as class counsel.
10         2.      For an injunction putting a stop to the deceptive and misleading conduct
11   described herein and ordering Defendants to correct their deceptive and misleading
12   advertising and pricing practices.
13         3.      For an award of restitution and disgorgement of moneys paid that Defendants
14   obtained as a result of their unlawful, unfair, and fraudulent business practices, and as a
15   result of their unfair, deceptive, untrue, and misleading advertising, all as described above.
16         4.      For an award of equitable and declaratory relief.
17         5.      For pre and post judgment interest and costs of suit incurred herein.
18         6.      For attorneys’ fees incurred herein pursuant to California Code of Civil
19   Procedure section 1021.5, or to the extent otherwise permitted by law.
20         7.      For such other and further relief as the Court may deem just and proper.
21    ON THE SECOND CLAIM FOR RELIEF FOR VIOLATIONS OF THE FALSE
22           ADVERTISING LAW (CAL. BUS. & PROF. CODE §§ 17500 et seq.)
23         1.      For an order certifying that the action be maintained as a class action under
24   Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
25   Plaintiff be designated the class representative, and that undersigned counsel be designated
26` as class counsel.
27         2.      For an injunction putting a stop to the deceptive and misleading conduct
28   described herein and ordering Defendants to correct their deceptive and misleading
                                                -30-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 32 of 34 Page ID #:32



 1    advertising and pricing practices.
 2          3.     For an award of restitution and disgorgement of moneys paid that Defendants
 3    obtained as a result of their unfair, deceptive, untrue, and misleading advertising, all as
 4    described above.
 5          4.     For an award of equitable and declaratory relief.
 6          5.     For pre and post judgment interest and costs of suit incurred herein.
 7          6.     For attorneys’ fees incurred herein pursuant to California Code of Civil
 8    Procedure section 1021.5, or to the extent otherwise permitted by law.
 9          7.     For such other and further relief as the Court may deem just and proper.
10           ON THE THIRD CLAIM FOR RELIEF FOR VIOLATIONS OF THE
11        CONSUMER LEGAL REMEDIES ACT (CAL. CIV. CODE §§ 1750 et seq.)
12          1.     For an order certifying that the action be maintained as a class action under
13    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
14    Plaintiff be designated the class representative, and that undersigned counsel be designated
15    as class counsel.
16          2.     For an injunction putting a stop to the deceptive and misleading conduct
17    described herein and ordering Defendants to correct their deceptive and misleading
18    advertising and pricing practices.
19          3.     For leave to amend the operative complaint pursuant to Cal. Civ. Code
20    § 1782(d) and/or any other basis the Court deems just and proper.
21          4.     For pre and post judgment interest and costs of suit incurred herein.
22          5.     For attorneys’ fees incurred herein pursuant to California Civil Code section
23    1780, or to the extent otherwise permitted by law.
24          6.     For such other and further relief as the Court may deem just and proper.
25        ON THE FOURTH CLAIM FOR RELIEF FOR FRAUD (AFFIRMATIVE
26`                                 MISREPRESENTATIONS)
27          1.     For an order certifying that the action be maintained as a class action under
28    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
                                                 -31-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 33 of 34 Page ID #:33



 1   Plaintiff be designated the class representative, and that undersigned counsel be designated
 2   as class counsel.
 3         2.     For compensatory damages in an amount to be proven at trial.
 4         3.     For punitive damages in an amount sufficient to punish Defendants and to
 5   deter them from engaging in wrongful conduct in the future.
 6         4.     For pre and post judgment interest and costs of suit incurred herein.
 7         5.     For attorneys’ fees incurred herein pursuant to California Code of Civil
 8   Procedure section 1021.5, or to the extent otherwise permitted by law.
 9         6.     For such other and further relief as the Court may deem just and proper.
10    ON THE FIFTH CLAIM FOR RELIEF FOR FRAUDULENT CONCEALMENT
11         1.     For an order certifying that the action be maintained as a class action under
12   Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
13   Plaintiff be designated the class representative, and that undersigned counsel be designated
14   as class counsel.
15         2.     For compensatory damages in an amount to be proven at trial.
16         3.     For punitive damages in an amount sufficient to punish Defendants and to
17   deter them from engaging in wrongful conduct in the future.
18         4.     For pre and post judgment interest and costs of suit incurred herein.
19         5.     For attorneys’ fees incurred herein pursuant to California Code of Civil
20   Procedure section 1021.5, or to the extent otherwise permitted by law.
21         6.     For such other and further relief as the Court may deem just and proper.
22         ON THE SIXTH CLAIM FOR RELIEF FOR UNJUST ENRICHMENT
23         1.     For an order certifying that the action be maintained as a class action under
24   Rule 23(b)(2), Rule 23(b)(3), and/or 23(c)(4) of the Federal Rules of Civil Procedure, that
25   Plaintiff be designated the class representative, and that undersigned counsel be designated
26` as class counsel.
27         2.     For an award of restitution and disgorgement of moneys paid that Defendants
28   obtained as a result of their deceptive pricing and advertising, all as described above.

                                                -32-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-04658-DMG-AGR Document 1 Filed 05/26/20 Page 34 of 34 Page ID #:34



 1          3.     For pre and post judgment interest and costs of suit incurred herein.
 2          4.     For attorneys’ fees incurred herein pursuant to California Code of Civil
 3    Procedure section 1021.5, or to the extent otherwise permitted by law.
 4          5.     For such other and further relief as the Court may deem just and proper.
 5                                         JURY DEMAND
 6          Plaintiff, on behalf of herself and all others similarly situated, hereby demands a trial
 7    by jury on all triable issues.
 8
 9    Dated: May 26, 2020                     ALMADANI LAW
10

11                                            By:          /s/ Yasin M. Almadani
                                                     Yasin M. Almadani
12
13                                            AI LAW, PLC
14

15
                                              By:          /s/ Ahmed Ibrahim
16                                                   Ahmed Ibrahim
                                                     Attorneys for Plaintiff, Individually and
17
                                                     On Behalf of All Others Similarly Situated
18

19
20
21
22
23
24
25
26`
27
28

                                                 -33-
                                       CLASS ACTION COMPLAINT
